On Rehearing.
Since the decision of this ease upon the merits defendants have filed a motion for rehearing, based upon the contention that plaintiff is no longer the owner of the patent or the claims sued upon herein. In addition, counsel for plaintiff have filed an intervention claiming an interest in the judgment as compensation for their services. I do not feel that these matters can be properly di&r posed of on the application for rehearing without reopening the case. It is, of course, essential that fthe court should have before it proper parties, and the defendant is entitled to know when it pays the amount of the judgment that this will be a discharge as against all persons having a right thereto. Then, too, the claim for attorney’s fees raises an issue which should also be determined after a hearing upon its merits.
Said case will therefore be reopened for the limited purposes of determining who is now the lawful owner of the claim against defendant and whether or not counsel for plaintiffs will or can be recognized as owners of an interest in the judgment.